 


110 HR 2554 IH: After Care Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2554 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Ms. Watson introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 18 of the United States Code to require HIV testing of Federal prisoners about to be released, to direct the Attorney General of the United States and the Secretary of Health and Human Services to provide HIV/AIDS treatment for recently released Federal prisoners, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the After Care Act of 2007. 
2.Requirement of AIDS testing for prisoners about to be releasedSection 4014(a) of title 18, United States Code, is amended by adding at the end the following: The Attorney General shall cause each individual about to be released from a sentence of imprisonment for a Federal offense, other than those who have already tested positive for the human immunodeficiency virus, to be tested for the presence of that virus. If an individual is determined under the preceding sentence to test positive for the presence of the human immunodeficiency virus, the Attorney General shall inform the individual, prior to the individual’s release, that the individual has tested positive for such virus and has an obligation to accept treatment through the program under section 4 of the After Care Act of 2007.. 
3.Conditions of supervised releaseSection 3583(d) of title 18, United States Code, is amended by inserting after the 4th sentence the following: The court shall order, as explicit conditions of supervised release, that the defendant accept treatment through the program under section 4 of the After Care Act of 2007 and provide notice to any prospective sexual partner that the defendant has tested positive for the presence of the human immunodeficiency virus before engaging in any sex act with such partner, if the Attorney General informs the defendant before the defendant’s release from prison that the defendant has tested positive for the presence of the human immunodeficiency virus and it will be the obligation of the defendant to accept such treatment and provide such notice.. 
4.Program for HIV/AIDS treatment of recently released Federal prisoners 
(a)EstablishmentThe Attorney General of the United States and the Secretary of Health and Human Services, acting jointly, shall establish and maintain a program to provide to each eligible individual treatment for HIV/AIDS throughout the treatment period. 
(b)ConsultationIn carrying out this section, the Attorney General of the United States and the Secretary of Health and Human Services shall consult with the Director of the Centers for Disease Control and Prevention, the Administrator of the Health Resources and Services Administration, and the Administrator of the Centers for Medicare & Medicaid Services. 
(c)Program requirementsThe program established under subsection (a) shall provide for the following: 
(1)Each eligible individual shall be provided with treatment for HIV/AIDS throughout the treatment period. 
(2)Prior to the eligible individual’s release by the Bureau of Prisons, a culturally competent health care provider shall be assigned to the individual— 
(A)to formulate a medical discharge plan for the individual; and 
(B)to continue to provide support services to the individual throughout the treatment period. 
(3)A discharge plan under paragraph (2)(A) shall include— 
(A)completion of the procedural requirements necessary to establish eligibility for benefits under government programs, such as Medicaid, in sufficient time so that such eligibility has been established prior to release; 
(B)provision of government-issued identification; and 
(C)provision to the eligible individual and to the health care provider assigned to the individual under paragraph (2) of copies of all medical documents relating to the individual’s treatment while incarcerated, including copies of prescriptions. 
(4)Prior to the eligible individual’s release by the Bureau of Prisons— 
(A)a determination shall be made as to whether the individual will be homeless upon release; and 
(B)if the individual would otherwise be homeless upon release, arrangements shall be made for safe and appropriate housing for the individual. 
(5)Prior to the eligible individual’s release by the Bureau of Prisons, the health care provider assigned to the individual under paragraph (2) shall schedule a medical appointment for the individual. 
(6)Prior to the eligible individual’s release by the Bureau of Prisons— 
(A)the individual shall be provided with a one to two week supply of medications for treatment for HIV/AIDS; and 
(B)to minimize the risk of such medications being resold— 
(i)if the individual is receiving pain medication while incarcerated, the individual shall be tested to determine whether the individual has been taking or selling the medication; and 
(ii)the medications provided under subparagraph (A) shall be provided in a form, such as open boxes, that is more difficult to sell. 
(7)At the point of the eligible individual’s release by the Bureau of Prisons, the individual— 
(A)shall be met and escorted to the services necessary for treatment for HIV/AIDS; and 
(B)shall be provided with any appropriate emergency assistance, such as appropriate clothing. 
(8)During the treatment period— 
(A)the eligible individual shall be provided with a contact for his or her first medical appointment and, if necessary, arrangements shall be made for subsequent appointments; 
(B)the individual shall be provided with treatment adherence services to help the individual understand and adhere to the applicable medical regimen; 
(C)the individual shall be provided, as determined necessary, with access to substance abuse treatment and to mental health services; and 
(D)a skilled and culturally competent case manager and counselor shall be assigned to work with the individual to ensure that needed support services are obtained, medical appointments are kept, and the individual is supported through the difficult transition from incarceration to the streets. 
(9)Before the end of the treatment period, the health care provider assigned to the eligible individual under paragraph (2) shall arrange for the continuation of treatment for HIV/AIDS after such period. 
(d)DefinitionsIn this section: 
(1)The term eligible individual means an individual who— 
(A)is released from a sentence of imprisonment for a Federal offense; and 
(B)at the time of such release, tests positive for the presence of the human immunodeficiency virus. 
(2)The term treatment for HIV/AIDS means treatment for human immunodeficiency virus or acquired immune deficiency syndrome. Such treatment includes health care (including the provision of medication), counseling, and education. 
(3)The term treatment period means the period— 
(A)beginning on the date of the individual’s release by the Bureau of Prisons; and 
(B)ending on the date that is 2 years after such date of release. 
(e)ApplicabilityThis section applies only with respect to eligible individuals released on or after the dates that is 60 days after the date of the enactment of this Act. 
(f)FundingFor fiscal year 2008 and each subsequent fiscal year, there shall be appropriated such sums as may be necessary to carry out this section. 
5.Unlawful sale of federally funded HIV/AIDS medication 
(a)ProhibitionA person receiving HIV/AIDS medication, including antiretrovirals, through a Federal program shall not sell, or trade for any benefit, such medication. 
(b)EnforcementIf a person violates subsection (a), the Federal official responsible for the program involved shall prohibit the person from receiving any additional HIV/AIDS medication through such program, unless the person agrees to abide by the following: 
(1)The person will receive such medication only through a pharmacy that has been designated by the Secretary of Health and Human Services as a specialty HIV pharmacy. 
(2)The person will receive counseling to help him or her understand and adhere to the applicable medical regimen. 
(c)Designation of specialty HIV pharmaciesFor purposes of subsection (b)(1), the Secretary of Health and Human Services shall designate a pharmacy as a specialty HIV pharmacy if the pharmacy agrees to take such actions as may be determined necessary by the Secretary to prevent persons who receive HIV/AIDS medication from violating subsection (a). 
(d)DefinitionIn this section, the term HIV/AIDS medication means medication to treat the person involved for human immunodeficiency virus, acquired immune deficiency syndrome, or related symptoms. 
 
